DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-4, 7, 10, 12-13, 17, 21-22, 24, and 26-30 are cancelled.  Claims 1-2, 5-6, 8-9, 11, 14-16, 18-20, 23, 25, and 31 are pending.  Claim 1 is withdrawn.  Claims 2, 5-6, 8-9, 15-16, 18-19, 23, and 31 are amended.  Claims 2, 5-6, 8-9, 11, 14-16, 18-20, 23, 25, and 31 are currently under examination.  

Election/Restrictions
Applicant’s election of Group II, Claims 18-23, 25-26, and 31, drawn to a method for treating a disease associated with aberrant erythropoiesis in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.
While Applicant elected Group II, Claims 18-23, 25-26, and 31, they have changed the method from treating a disease associated with aberrant . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Fig. 28A is not legible, even in downloadable file entitled 701039-089300USPT_Drawings filed on June 22, 2018.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The disclosure is objected to because of the following informalities: 
On p. 2 paragraph [0012], "E2F6m TBX20" should have a comma between "E2F6m" and "TBX20"
On p. 35 paragraph [00203], "the signaling center signaling center" should read "the signaling center, wherein the signaling center".  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlinks on p. 50 in paragraphs [00254] and [00256].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to 

Claim Objections
Claims 5, 11, and 25 are objected to because of the following informalities:  
In claim 5, line 4, "E2F6m TBX20" should have a comma between E2F6m and TBX20.
In claim 11, line 2, "the signaling center signaling center" appears to by a duplicate typo and should likely read "the signaling center".
In claim 25, lines 5-6 recite "Hurler's syndrome Lesch Nyhan syndrome".  It appears a comma is missing between "Hurler's syndrome" and "Lesch Nyhan syndrome".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 6, 8, 9, 11, 15, 16, 18-20, 23, 25, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
Step 1: The claims satisfy step 1 because they are directed to a process, specifically a process of enhancing gene expression in a CD34+ cell or population thereof in a subject.
Step 2A – Prong 1: The claims recite a process of enhancing gene expression in a CD34+ cell or population thereof in a subject by receiving results of a genomic sequencing of a subject having a disease or disorder identifying mutations in a signaling center and administering an agent that alters occupancy in the signaling center, which is an abstract idea and a law of nature.  The claims encompass a mental process of receiving sequencing results and inform a relevant audience about information about a subject.  These claims are analogous to Examples iii and xi in MPEP § 2106.04(b)(I).
Step 2A – Prong 2:  These judicial exceptions are not integrated into a practical application because the active steps of the process only achieve the judicial exceptions themselves and there is nothing further in the claim that utilizes the judicial exception in a practical application because it does not specify agents or a class of agents to be administered. 
Step 2B: The claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims do not included additional elements beyond receiving results of a genomic sequencing of a subject having a disease or disorder identifying mutations in a signaling center and administering an agent that alters occupancy in the signaling center, where the active method steps are well-understood, routine, and conventional in the art, see MPEP § 2106.05(d).  There are no steps that integrate the judicial exception into a practical application because the claims amount to mental processes of receiving sequencing results and a generic administration step without a particular treatment/agent for a particular disease or disorder.
Claims 2, 6, 8, 9, 11, 15, 16, 19, 20, 23, 25, and 31 are included in the rejection as they do not recite additional elements over claim 18 that would overcome Steps 2A or 2B.  Claims 2, 6, 8, 9, 11, 15, 16, 19, 20, 23, 25, and 31 are directed to methods receiving genomic sequencing results and administering an agent without adding “significantly more” than the judicial exception itself, and therefore, the claims are not directed to patent subject eligible matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 15, and 19 reference tables disclosed in the specification. MPEP 2173.05(s), states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, 
Therefore, claims 9, 15, and 19 are indefinite because they are not complete in themselves. The information provided in the recited tables can be provided practically and concisely in the claims.  Claims 11 and 14 depend from claim 9 and fail to cure the deficiencies of claim 9.  Claims 11 and 14 are included in this rejection.
Claim 19 recites the limitation "the native signal-responsive transcription factor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 depends from claims 18 and 23, which do not recite "a native signal-responsive transcription factor”.
Claim 19 further recites the limitation “the correction of the DNA”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 depends from claims 18 and 23, of which claim 23 recites correcting “the mutation”, but does not recite correcting “the DNA”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 16, 18-20, 23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. 2016 (PNAS, published April 19, 2016; as cited in the IDS filed on February 6, 2019) in view of Orkin et al. 2015 (US 20150132269 A1, published May 14, 2015; as cited in the IDS filed on February 6, 2019).
Wakabayashi et al.’s disclosure is directed to CRISPR/Cas9 genome editing to interrogate elements harboring mutations in human erythroid disorders, which are predicted to disrupt a canonical binding motif for the hematopoietic transcription factor GATA1 (see abstract).  Wakabayashi et al. discloses that targeted disruption GATA1 motifs in regulatory elements proximal to other genes implicated in erythroid disorders results in altered gene expression (see abstract). 
Regarding claim 18, Wakabayashi et al. teaches methods for modulating and enhancing transcriptional regulation of gene expression in adult CD34+ cells (see abstract; p. 4435, col. 1, para 6; p. 4438, col. 1, para 2; Fig. S9).  Wakabayashi et al. further teaches genomic sequencing to identify non-coding variants causing Mendelian erythroid disorders (MEDs), wherein the non-coding variants are in the DNA-binding motif of the hematopoietic lineage-specific master regulator GATA1 (see abstract; p. 4434, col. 2, para 1; p. 4435, col. 1, para 2).  Wakabayashi et al. et al. further teaches altering occupancy of the signaling center by targeting two GATA1 binding motifs in ALAS2 intron 8 with CRISPR/Cas9 increases ALAS2 mRNA (see p. 4437, col. 1, para 2; p. 4438, col. 1, para 2; Fig. S9).
Regarding claims 8 and 20, Wakabayashi et al. teaches methods of enhancing gene expression in CD34+ cells, wherein the lineage-specific master regulator is GATA1 (see abstract; p. 4434, col. 2, para 1; p. 4435, col. 1, para 2).
Regarding claim 16, Wakabayashi et al. teaches enhancing gene expressing in CD34+ cells derived from peripheral blood (see Supporting Information p. 1, col. 1, para 3).
Regarding claim 19, Wakabayashi et al. teaches restoring the binding of the signal-responsive transcription factor to the signaling center (see abstract and Figs. 1 and 3).
Regarding claim 25, Wakabayashi et al. teaches methods of enhancing gene expression in CD34+ cells, wherein the disease associated with aberrant erythropoiesis is Diamond–Blackfan anemia or inherited anemia X-linked sideroblastic anemia (see p. 4436, col. 2, para 3; p. 4435, col. 1, para 4).
However, regarding claim 18, Wakabayashi et al. teaches enhancing gene expression in adult CD34+ cells (i.e., in vitro), but does not teach enhancing gene expression in CD34+ cells in a subject having a disease or disorder with identified mutations in signaling centers (i.e., ex vivo or in vivo
Regarding claim 5, Wakabayashi et al. does not teach that the signal-responsive transcription factor is BCL11A.  Regarding claim 19, Wakabayashi et al. further does not teach the correction of the DNA of a CD34+ cell.  
Regarding claim 23, Wakabayashi et al. teaches using CRISPR to alter mutations in CD34+ cells, but it does not teach obtaining the CD34+ population from a subject having a disease or disorder with identified mutations in signaling centers.  Wakabayashi et al. further does not teach correcting the mutation at the signaling center.  
Regarding claim 31, Wakabayashi et al. does not teach transplanting edited CD34+ cells back into the subject.
Orkin et al.’s disclosure is directed to genome engineering for the targeted modification of the genome of a hematopoietic cell (see para 0002).  Orkin et al.’s further discloses a method of treating a patient in need of an increase in globin gene expression, the method comprising administering to the patient the pharmaceutical preparation in an amount sufficient to increase the globin gene expression in the patient suspected of having, or is at risk of developing thalassemia or sickle cell disease (see para 0038).
Regarding claim 18, Orkin et al. teaches compositions and methods including using CD34+ cells, HSCs and/or RBC precursor cells, nucleases, and/or polynucleotides encoding nucleases administered to a subject with a hemoglobinopathy to provide therapy for a subject (i.e., ex vivo or in vivo) in need thereof (see paras 0271-0272).  Orkin et al. teaches down-regulation of the BCL11A gene using these compositions and methods results in increased expression of gamma globin (see para 0015).

Regarding claim 5, Orkin et al. teaches the signal-responsive transcription factor is BCL11A (see para 0036).
Regarding claim 16, Orkin et al. teaches harvesting HSC/PC cells derived from bone marrow and from induced pluripotent stem cells (see para 0030 and 0240).
Regarding claim 19, Orkin et al. teaches correcting the DNA of a CD34+ cell (see paras 0036, 0039, and 0194).
Regarding claim 23, Orkin et al. teaches obtaining CD34+ cells (see para 0251).  Orkin et al. further teaches editing the cells by delivering an exogenous sequence encoding a polypeptide that is lacking or non-functional in the subject having a genetic disease to replace mutated sequences (see paras 0205, 0208, and 0243).  Orkin et al. further teaches nucleases and/or donor constructs may also be delivered using vectors containing sequences encoding one or more of the ZFN(s), TALEN(s) or CRIPSR/Cas systems for gene editing (see para 0216).
Regarding claim 25, Orkin et al. teaches enhancing gene expression in patients having a disease with aberrant erythropoiesis, including inherited anemia, beta-thalassemia, globoid cell leukodystrophy (Krabbes Disease), sickle cell anemia, severe combined immunodeficiency, X-linked lymphoproliferative syndrome, Wiskott-Aldrich syndrome, Hunter's syndrome, and Hurler's syndrome (see para 0205).
Regarding claim 31, Orkin et al. teaches treating cells in vitro and administering the modified cells to patients ex vivo
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the methods of Wakabayashi et al. and Orkin et al.  A skilled artisan would have readily incorporated treating a disease associated with aberrant erythropoiesis by obtaining the cells from subject having such a disease and correcting the DNA of a CD34+ cell in the subject, as previously disclosed by Orkin et al., within the in vitro methods for modulating erythropoiesis, as previously disclosed by Wakabayashi et al.  The ordinary artisan would have been motivated to combine the teachings of Wakabayashi et al. and Orkin et al. to achieve improved methods for targeted modification of the genome of a hematopoietic cell involving GATA1 lineage-specific transcription factor to treat a patient with mutations resulting aberrant erythropoiesis.  Wakabayashi et al. teach several mutations in the GATA1 binding motif altering gene expression and in vitro methods (see abstract).  Orkin et al. describes several methods and compositions employing polynucleotides and gene editing nucleases to correct mutations and treat subjects both in vivo and ex vivo (see para 0230).  
The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al. and Orkin et al. are directed to modulating gene expression using gene-editing tools in CD34+ cells by altering DNA binding sites and investigating methods to treat diseases associated with aberrant erythropoiesis.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be 
 	Thus the claimed invention as a whole is prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 5, 8, 16, 18-20, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Chin et al. 1995 (Nucleic Acids Research, published February 11, 1995; as cited in the IDS filed on February 6, 2019).
The combined teachings of Wakabayashi et al. and Orkin et al. are applied to claim 2, as they are applied to claim 5, 8, 16, 18-20, 23, 25, and 31 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al. and Orkin et al. do not teach the signaling center further comprising a tissue-specific transcription factor DNA binding motif.
Chin et al.’s disclosure is directed to transcriptional regulation of the human erythropoietin receptor gene by proteins binding to GATA-1 and Sp1 motifs (see title).
Regarding claim 2, Chin et al. teaches a tissue-specific transcription factor DNA binding motif in the erythropoietin surface receptor gene involved in the production of erythroid cells (see abstract; p. 3043, col. 1, para 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al. and Orkin et al. of enhancing gene expression in CD34+ cells in a subject by incorporating the use of a tissue-specific transcription factor DNA  et al.  The ordinary artisan would have been motivated to incorporate a tissue-specific transcription factor DNA binding motif modulator with a method of enhancing gene expression in CD34+ cells to improve applications in tissue replacement therapies because it can tightly control the gene expression and differentiation in specific cell types and decrease off-target effects.  Chin et al. teaches that GATA-1 and Sp1, along with other cell-specific factors, provide a high level of tissue-specific expression (see abstract; p. 3043, col. 1, para 3).  The ordinary artisan would have had a reasonable expectation of success because both Wakabayashi et al., Orkin et al., and Chin et al. teach transcriptional control of signaling centers in erythroid cells.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus the claimed invention as a whole is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wakabayashi et al. and Orkin et al. as applied to claims 5, 8, 16, 18-20, 23, 25, and 31 in the 35 U.S.C. § 103 discussion above, and further in view of Hattangadi et al. 2011 (Blood, published October 12, 2011; as cited in the IDS filed on February 6, 2019).
The combined teachings of Wakabayashi et al. and Orkin et al. are applied to claim 6, as they are applied to claim 5, 8, 16, 18-20, 23, 25, and 31 under 35 U.S.C. § 103 above.  The combined teachings of Wakabayashi et al. and Orkin et al. 
Hattangadi et al.’s disclosure is directed to determining the complex intracellular networks of coordinated gene expression by transcription factors, chromatin modifiers, and miRNAs that regulate the different stages of erythropoiesis (see abstract).
Regarding claim 6, Hattangadi et al. teaches agonist of a signaling pathway selected from the group consisting of: MAPK pathway (see p. 6259, col. 1, para 2 and p. 6261, col. 1, para 5) and JAK-STAT and NFKB pathways (p. 6259, col. 2, paras 2-3 through p. 6260, col. 1, para 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Wakabayashi et al. and Orkin et al. with the agonists of signaling pathways as taught in Hattangadi et al.  The ordinary artisan would have been motivated to incorporate the use of signaling pathways, to modulate erythropoiesis in a subject to improve treatment of erythroid disorders because it would allow tighter control of different stages of erythropoiesis to cater treatments according to the needs of the patient.  The ordinary artisan would have had a reasonable expectation of success because Wakabayashi et al., Orkin et al., and Hattangadi et al. are directed to coordinated gene expression by transcriptions factors that regulate the different stages of erythropoiesis.

 	Thus the claimed invention as a whole is prima facie obvious.

Double Patenting
Claim 20 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636